IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                June 19, 2008
                               No. 07-40743
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

SERGIO EDUARDO CEBALLOS, JR

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 5:07-CR-182-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Sergio Eduardo Ceballos, Jr., was convicted of conspiracy and possession
with intent to distribute cocaine. He was sentenced to serve two concurrent 20-
year terms of imprisonment. Ceballos argues for the first time on appeal that
his sentence is unreasonable and that the district court should have sentenced
him below the mandatory statutory minimum sentence of 20 years.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40743

      After United States v. Booker, 543 U.S. 220, 261-63 (2005), we ordinarily
review sentences for reasonableness. United States v. Mares, 402 F.3d 511, 520
(5th Cir. 2005). Generally, “post-Booker sentencing courts lack discretion to
depart below relevant statutory minimums.” United States v. Krumnow, 476
F.3d 294, 297 (5th Cir. 2007). There are two exceptions to this general rule,
neither of which is applicable here. As Ceballos could not be sentenced to any
lower sentence than the statutory mandatory minimum, he cannot show error,
plain or otherwise, with respect to the reasonableness of his sentence.
      AFFIRMED.




                                       2